DETAILED ACTION
General Information
The preliminary amendment filed October 28, 2020 is acknowledged and has been entered.
Specification Objection
The title of the design must designate the particular article and the title of a design being claimed must correspond to the name of the article in which the design is embodied or applied to. See MPEP § 1503.01 and 37 CFR 1.153 or 37 CFR 1.1067. When a design is embodied in an article having multiple functions or comprising multiple independent parts or articles that interact with each other, the title must clearly define them as a single entity, for example, combined or combination, set, pair, or unit assembly. See MPEP § 1503.01(I).
The title of the design is objectionable because the claim title “BOX END WRENCH AND SOCKET DESIGN” indicates a box end wrench, but there is no box end wrench shown or described embodying a design or having a design applied. The title is objectionable because the claim title must designate the particular article of manufacture and “DESIGN” is not a particular article.
To overcome this rejection the applicant must amend the title to designate the particular article in which the design is embodied. The title should be amended throughout the application, original oath or declaration excepted, to read similar to the following: “SOCKET” or “HAND TOOL” or “WRENCH”.
Claim Rejection 35 U.S.C. 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The scope of a design includes all that is shown in solid lines. If one cannot determine what the design looks like from the specification, the claim is not enabled. This claim is not enabled because the design's appearance is insufficiently disclosed.
The claim is indefinite because the appearance of the design cannot be determined without resorting to conjecture. The scope of a claim is definite only when it is supported by an enabling disclosure. A patent claim is invalid if it is not supported by an enabling disclosure. MPEP § 2164. When the scope of protection sought exceeds what is enabled in the disclosure, the claim is indefinite.
The claim scope must be less than or equal to the scope of the enablement. 
The scope of enablement, in turn, is that which is disclosed in the specification and is understandable to a designer of ordinary skill in the art without resorting to conjecture.
Because of the ambiguities in the disclosure, the scope of protection sought in the claim cannot be determined.  Furthermore, such ambiguities in the disclosure do not enable a designer of ordinary skill in the art to reproduce the shape and appearance of the design claimed without resorting to conjecture.
The claim is indefinite and nonenabled for the following reasons: 
What is shown in broken lines and what is shown in solid lines is not consistent between views making the claim ambiguous. Fig. 1 has the top surface shown in broken lines, Fig. 4 has portions of this surface in solid lines.

    PNG
    media_image1.png
    593
    867
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    363
    550
    media_image2.png
    Greyscale
[AltContent: textbox (Portions of Fig. 1 & 4 are reproduced to show examples of the rejection above.
The shaded portion of Fig.1 shows the top surface between two broken line circles.
The arrows point to this surface being shown in solid lines in Fig. 4.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Fig. 4 shows the bottom surface without shading and in broken lines, Fig. 8 has this surface shaded with shade lines indicating a claimed surface.

    PNG
    media_image5.png
    815
    545
    media_image5.png
    Greyscale
[AltContent: textbox (Portions of Fig. 4 & 8 are reproduced to show examples of the rejection above.
The shaded portion of Fig.8 shows the claimed surface based off of the shade lines.
The arrows point to this surface being shown in broken lines in Fig. 4.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    1009
    931
    media_image6.png
    Greyscale

Conclusion
The claim stands rejected under 35 USC 112 (a) and (b). The prior art made of record and not relied upon is considered pertinent to the claimed design.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN D. WANNEMACHER whose telephone number is (571)272-9568. The examiner can normally be reached Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL A. VOORHIES/Primary Examiner, Art Unit 2923